Title: To James Madison from John Gavino, 26 November 1806
From: Gavino, John
To: Madison, James



No: 34
Sir
Gibraltar 26th: Novr: 1806

Not being honourd with any of your Commands I beg leave to be referrd to my last adresses No: 33 under date 15th: Ins:  I then mentiond what occurred with the Tunis Ambassador, & the Reports of the Wars between his Country & Algeirs, which induced him to request of Capn: Candler to wait the arrival of the Constitution to request a Convoy of Capn: Campbell.  I wrote him on the subject to Cadiz & Lisbon, on the 22d: Ins: he had not appeard at the former Place tho he wrote me from Lisbon the 7th: Ins: that would be at Cadiz the 20:  however as the Wind is now fair I hope every moment to see him appear, as the Ambassdr: begins to be very uneasy.--
In my above mentiond dispatch I mentiond to have honerd Coll. Lears Bill on me for $4000 for Publick service which is paid, but the other for $1600 has not appeard, or the sett of Bills on Sir Francis Baring &Co. of London to my order for £1500 to Cover same with Letters of advice.  The long delay in their coming to hand in those Critical times gives me some uneasiness, so that a few days ago, I wrote Messrs: Baring that should said Bills & letters of advice be presented to stop same unless endorsed by to Messrs: James Campbell &Co: of that Citty.  This I deemed a necessary precaution, as the Vessel that brought the Bill of $4000, might have brought the Bills & letter of advice on London.
Four days ago a Russian Squadron of 5 sail the Line 3 frigates & 2 Brigs past the Gutt from west to East.  I have the honour to be with respect, Sir Your most Obedt. & most huml: Servt.

John Gavino


By what I find of the Tunis Embassr., upon the whole he does not seem to be much satisfied with the issue of his Embassy

